Title: To Thomas Jefferson from Auguste Chouteau, 15 July 1806
From: Chouteau, Auguste
To: Jefferson, Thomas


                        
                            Monsieur le President
                            
                            St. Louis le 15. Juillet 1806
                        
                        J’ai l’honneur de vous addresser une Petition des habitants de ce Territoire; par la qu’elle vous verrez
                            quils desirent avoir pour Gouverneur, Monsr. Joseph Browne.
                        Je suis Chargé de leur part, de vous faire parvenir leur vœux, et J’aurai L’honneur de vous faire passer sous peu; d’autres signature que l’Etendue de ce Territoire ne
                            me permet pas d’envoyer presentement. J’ay l’honneur d’être avec un profond Respect. Monsieur le President, Votre très
                            heumble et très obeissant Serviteur
                        
                        
                            Augte. Chouteau
                            
                        
                     Enclosure
                                                
                            
                                Sir.
                                
                                    15 Jul 1806
                                
                            
                             The subscribers, inhabitants of the Territory of Louisiana, feeling the most perfect reliance, and
                                confidence in your Justice, and benignity, take the Liberty of approaching you, on this the solemn anniversary, of the
                                national existence of the Country, of which you are deservedly the head to express to you their sentiments of the
                                past, and their hopes of the future. 
                             of the Governor, whom it has pleased you to sit over them, their warm approbation, their unshaken
                                confidence, and their firm attachment, have been often expressed 
                             The profession sincere and Just. they take pride in repeating. the virtues of his heart, equalled only
                                by the excellence of his Judgment, his unvarying and steady defence, of the Cause of Justice and truth, his unwearied
                                assiduity in public service, and the crowd of envious, and busy detractors, who have only served to illustrate the
                                purity of his Character, and to offer the last test to his political worth, have so endeared him to your memorialists,
                                that his purposed departure from this Territory throws a gloom over their prospects, and causes the same emotion, as
                                when a Child is about to be deprived of the presence of a beloved father— 
                             But your memorialists, deeply regretting the high necessity which calls him to honorable service
                                elsewhere, trust that your fatherly goodness will return him to their wishes, when that necessity is removed, and that
                                more & more enjoying the confidence of his government, his political adversaries, will allow him the rest he
                                merits, sensible that it will be fruitless to attack the solid adamant of his Character. 
                             But, if the exigencies of public Service, should imperiously require the presence of our beloved
                                Governor on a theatre of action distant from this Territory, for such a length of time as you in your wisdom may deem
                                inconvenient for its welfare. And it shall therefore become necessary that a new Cheif shoud be set over us; we then
                                beg leave humbly to represent that Joseph Browne Esqr the present Secretary possesses our perfect esteem, and most
                                entire confidence. That the integrity of his principles, the moderation of his conduct, & Solidity of his
                                Judgment, promise a fair, tranquil, and Just administration. That his acquaintance with the country and its
                                inhabitants, his perfect knowledge of their Languages, His tolerance of hostile opinions, and independence of party,
                                eminently qualify him for the office of Governor— 
                            
                                Augte. Chouteau
                                
                                
                                    and 79 other signatures
                                
                            
                        
                    
               